Case 3:20-cv-00851-DJN-EWH Document9 Filed 03/23/21 Page 1 of 1 PagelD# 30

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

ANTON BYHEEM ROBINSON,
Plaintiff,

Vv. Civil No. 3:20cv851 (DJN)

SERGEANT THOMAS, et al.,
Defendants.

MEMORANDUM OPINION

By Memorandum Order entered on December 21, 2020, the Court directed Plaintiff to
pay an initial partial filing fee of $9.16 or state under penalty of perjury that he did not have
sufficient assets to pay such a fee within eleven (11) days of the date of entry thereof, pursuant to
28 U.S.C. § 1915(b)(1). (ECF No. 8.) Plaintiff has neither paid the initial partial filing fee nor
averred that he cannot pay such a fee. Therefore, Plaintiff is not entitled to proceed in forma
pauperis. Plaintiff's disregard of the Court’s directives warrants dismissal of the action under
Federal Rule of Civil Procedure 41. Accordingly, the action will be DISMISSED WITHOUT
PREJUDICE.

An appropriate Order shall issue.

Let the Clerk file a copy of the Order electronically and send a copy to Plaintiff.

/s/ 0
David J. Novak

United States District Judge

 

Richmond, Virginia
Dated: March > 2021
